Citation Nr: 1525643	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-05 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for cranial neuritis.


REPRESENTATION

Veteran represented by:	Valerie Norwood, Attorney at Law


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1976 to November 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

A claim of service connection was certified to the Board, which was characterized as major depressive disorder single episode chronic, anxiety disorder and alcohol abuse in remission.  As the Veteran has been diagnosed with a number of different psychiatric disorders, the Board has accordingly characterized the scope of that issue more broadly as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.

The Veteran seeks entitlement to service connection for a psychiatric disorder and entitlement to service connection for cranial neuritis.  He states that he was exposed to cellulube while in service.  The Veteran's military occupational specialty (MOS) in service was noted as DG-9760, which is electrical/mechanical equipment repairman.  The Board finds the Veteran's assertion to exposure of cellulube credible as such is consistent with his MOS.  

As an initial matter, the evidence of record shows a report from the VA Medical Center (VAMC) in Danville, Illinois, dated in October 1984.  The report reflects a diagnosis of schizophrenia.  A report from the VAMC in Houston, Texas, dated in February 1986 shows a remark about the Veteran's drug use.  A review of the Veteran's claims file, however, does not reveal that records from the two VAMCs, for the time periods mentioned above, have been associated with the claims file.  Because these records are potentially probative, and since they are not currently available, they must be obtained.  The Board finds that a request for VA treatment records, since the Veteran's separation from service in November 1980, is necessary.

Regarding the claim of service connection for a psychiatric disorder, the Veteran noted that he became nervous after being exposed to cellulube while in service.  A post-service hospital summary received by the RO in July 1981 shows that the Veteran participated in a Ward Milieu Program between February 1981 and April 1981.  The report indicates that the Veteran suffered from psychomotor restlessness, paranoid ideation and auditory hallucinations of strange sounds, to include an impression that "the devil was controlling his mind".  The Veteran was diagnosed with personality disorder, borderline type, although he left the hospital prior to the planned discharge date.

The Veteran submitted a statement from his ex-wife received by the RO in May 2010.  She stated that the Veteran struggled with nervous spells, depression and panic attacks.   

The Veteran was afforded a VA mental condition examination in August 2010.  He reported being nervous, having trouble sleeping and a history of violent behavior.  He noted that he could not tolerate crowds.  He noted that he felt sad and unhappy and was hopeless about the future.  Panic attacks occurred more than once per week.  Suicidal ideation was present, but he noted that he would not carry through with the thought.  The Veteran reported tingling in his arms and legs and facial tics were noted by the examiner.  The examiner diagnosed the Veteran with major depressive disorder and anxiety disorder, not otherwise specified.  The examiner noted that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency.  The examiner stated that the Veteran's tics and constant tingling of the arms and legs, which were related to his exposure to cellulube, were major contributing factors to his mental condition.  

VA treatment records dated in September 2010 show an assessment of depression and anxiety.  

For this claim, the Board finds that a new examination is necessary in order to properly adjudicate the Veteran's claim for an acquired psychiatric disorder.  As additional treatment records are being requested, the Board finds that an additional examination, that includes a review of any and all additional treatment records, and an opinion as to whether the Veteran has any psychiatric diagnoses, to include any psychosis manifested within one year of separation from service, attributable to his period of active duty.  Moreover, the previous examiner appeared to indicate that there may be a relationship between the Veteran's psychiatric disorder and exposure to cellulube.  Therefore, a new examination with opinion and supporting rationale is needed.

Regarding the Veteran's claim of service connection for seventh cranial neuritis, the Veteran stated that while in service, he was working on machinery when he became "soaked" with cellulube.  He reported suffering from twitching and spasms in his body.  

The Veteran submitted a statement from his friend received by the RO in May 2010.  He stated that the Veteran would twitch uncontrollably when in large crowds.    

The Veteran was afforded a VA nerve examination in August 2010.  He reported tingling and numbness, abnormal sensation anesthesia and weakness in his arms and legs.  The Veteran's neurological examination showed abnormality of the cranial nerve, bilaterally, as evidenced by neuritis.  The examiner stated that a diagnosis for the Veteran's claimed nervous condition was not possible because psychiatric and neurologist evaluations were required.  The examiner also noted that he was unable to provide an opinion as to whether the Veteran's claimed nervous condition was related to service or caused by the claimed exposure to cellulube, without resorting to mere speculation.  In a medical addendum, the Veteran was diagnosed with seventh cranial neuritis, source not otherwise specified.  

While the August 2010 VA examiner conducted an evaluation of the Veteran's physical condition at the time, the VA examiner did not provide an adequately reasoned opinion as to whether the Veteran's claimed nerve condition was causally related to the Veteran's active service, to include his exposure to cellulube during service.  Thus, the VA medical opinion obtained to date is insufficient because no explanation was provided.  See 38 C.F.R. § 4.2 (2014) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  As such, remand is required.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records starting from 1980 to present, that are not already of record.  This must include specific requests to the Danville (October 1984) and Houston (February 1986) VAMCs.  The request must include a search of digital, non-digital and retired records. 

If such records are unavailable, the claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional to determine the current nature, history, and etiology of his psychiatric disorders.  The entire electronic claims file must be reviewed by the examiner.  



The examiner should address the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during the Veteran's active service or is related to an in-service disease, event, or injury, to include exposure to cellulube.  

b. Whether the Veteran has a psychosis that manifested during service or within a year of his separation from service.  The examiner should note a review of the Veteran's 1981 VA hospital summary in his/her opinion. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any cranial nerve disability.  The entire electronic claim file must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current cranial nerve disability is related to the Veteran's active duty service, to include his claimed exposure to cellulube.  

The examiner should note any observed facial or muscle twitching. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

